                       `UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )       NO. 3:18-CR-89-PLR-DCP-2
                                                 )
 DAKOTA I. GARMANY                               )



                           MEMORANDUM AND ORDER



       This matter is before the court on defendant’s pro se motions for compassionate

 release pursuant to 18 U.S.C. § 3582 [Doc. 34, 83]. Her request for compassionate release

 to the Warden at FMC Carswell was denied on June 9, 2020 [Doc. 81].

       Defendant is 20 years old and suffers from Hepatitis C, asthma, and hypertension.

 Additionally, she seeks compassionate release to care for her ailing grandparents.

 Defendant tested positive for COVID-19 on July 19, 2020 and on July 20, her housing unit

 at FMC Carswell was placed on isolation. Defendant contends that her medical conditions

 constitute “extraordinary and compelling reasons” under § 3582 that warrant a sentence

 reduction, particularly in light of the current COVID-19 pandemic.

       Defendant    pleaded   guilty   to   possession   of   with    intent   to   distribute

 methamphetamine, in violation of 18 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). She was

 sentenced to 60 months imprisonment on March 19, 2019 [Doc. 51. She is presently

 scheduled to be released from federal custody on May 31, 2022.




Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 1 of 6 PageID #: 632
        A district court may only amend a final judgment when Congress has given it

 authority to do so by statute. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013).

 Courts are receiving release requests under two distinct statutory “mechanisms” during the

 current pandemic – the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),

 Pub. L. No. 116-136, 134 Stat. 281 (2020), and what is often referred to as the

 “compassionate release” framework set forth in 18 U.S.C. § 3582(c)(1)(A).

        First, Section 12003 of the CARES Act presently and temporarily provides for

 expanded prisoner home confinement under the framework set out in 18 U.S.C. § 3624(c).

 CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act places decision

 making authority solely within the discretion of the Attorney General and the Director of

 the Bureau of Prisons. See id; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not

 have power to grant relief under Section 12003 of the CARES Act.

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” Section 3582(c), as amended by the First Step Act of 2018, provides that a court,

 upon motion of the defendant after the defendant has fully exhausted all administrative

 rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

 behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier, may reduce the term of imprisonment after

 considering the factors set forth in 18 U.S.C. § 3553(a), if the court finds “extraordinary

 and compelling reasons warrant such a reduction . . . and such a reduction is consistent


                                              2

Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 2 of 6 PageID #: 633
 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A)(i).

        A. Exhaustion

        The plain language of § 3582(c)(1)(A), as amended by the First Step Act, gives the

 Court authority to act “upon motion of the defendant after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

 the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § § 3582(c)(1)(A).

 District courts have recognized that the language of § 3582(c)(1)(A) requires the defendant

 to file an administrative request with the Bureau of Prisons “and then either exhaust

 administrative appeals or wait 30 days after submitting his request to the Bureau of

 Prisons.” See, e.g., United States v. Heromin, 2019 WL 2411311 at *1 (M.D.Fla. Jun. 7,

 2019); United States v. Corker, 2020 WL 1877800 at *4 (E.D.Tenn. Apr. 15, 2020).

        Here, defendant filed an administrative request with the Bureau of Prisons which

 was denied on June 9, 2020. More than thirty days has passed since the Warden’s denial.

 Accordingly, the Court concludes that it has authority under § 3582(c)(1)(A) to address the

 instant motion.

        B. Merits

        The Application Notes to Guideline § 1B1.13 provide that a court may find

 extraordinary and compelling reasons exist for compassionate release if defendant is

 suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

 trajectory. A specific prognosis of life expectancy (i.e., a probability of death within a
                                              3

Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 3 of 6 PageID #: 634
 specific time period) is not required. USSG § § 1B1.13, cmt. n. 1. The Court may also

 consider whether defendant is (1) suffering from a serious physical or medical condition,

 (2) suffering from a serious functional or cognitive impairment, or (3) experiencing

 deteriorating physical or mental health because of the aging process that substantially

 diminishes the ability of the defendant to provide self-care within the environment of a

 correctional facility and from which he is not expected to recover. Id.

        Here, defendant has not shown that she meets any of the criteria for compassionate

 release. Defendant is not suffering from a terminal illness. Although she is suffering from

 several serious physical conditions, she has not provided the court with any medical records

 showing she is suffering any serious consequences from these conditions. Defendant

 admits she is receiving medical care and medication from the Bureau of Prisons. Nor is

 defendant suffering from a serious functional or cognitive impairment. Finally, defendant

 has not shown that her medical conditions substantially diminish her ability to provide self-

 care in the correctional facility.

        While the Court sympathizes with defendant’s concerns, a generalized risk of

 developing the more severe symptoms associated with COVID-19 are not the type of

 “extraordinary and compelling reasons” that justify compassionate release. United States

 v. Shah, 2020 WL 1834930 at *2 (E.D.Mich. Apr. 22, 2020) (Speculation as to whether

 COVID-19 will spread through defendant’s detention facility, whether defendant will

 contract COVID-19, and whether he will develop serious complications do not justify the

 extreme remedy of compassionate release). The Bureau of Prisons is taking extraordinary

 measures to contain the spread of COVID-19 and treat any affected inmates.
                                              4

Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 4 of 6 PageID #: 635
        Moreover, a reduction of defendant’s sentence would not be consistent with the

 relevant policy statement, USSG § 1B1.13(3), and the factors set forth in 18 U.S.C. §

 3553(a). The § 3553(a) factors include – the history and characteristics of the defendant,

 the need for the sentence imposed to reflect the seriousness of the offense, to promote

 respect for the law and to provide just punishment for the offense, the sentencing range

 established for defendant’s offense and the need to avoid unwarranted sentence disparities

 among defendants with similar records who have been found guilty of similar conduct. In

 consideration of these factors, a court shall impose a sentence “sufficient, but not greater

 than necessary” to comply with the purposes described in § 3353(a) including reflecting

 the seriousness of the offense and providing just punishment.

          Here defendant’s guideline range for the offense was 130 – 162 months, but

 defendant received a below-guideline sentence of 60 months due to her youth (age 19 at

 the time of sentencing). Defendant has served approximately 16 months of her 60 months

 sentence. Granting compassionate release to a defendant who has served such a small

 portion of her sentence would fail to reflect the seriousness of her offense, promote respect

 for the law, and provide just punishment for the offense. 18 U.S.C. § 3553(a)(2)(A).

 Courts generally grant compassionate release only to defendants who have served a

 significant portion of their sentences. See United States v. William Gregory Maupin,

 Criminal Case No. 1:16-CR-86 (E.D.Tenn. Jun. 20, 2019) (denying motion for

 compassionate release where defendant suffering from terminal illness had only served one

 third of below-guideline sentence). In considering sentence reductions under § 3553(a)

 and the First Step Act, most courts treat compassionate release due to medical conditions
                                              5

Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 5 of 6 PageID #: 636
 as a rare event. See United States v. Willis, 382 F. Supp. 3d 1185 (D.N.M. 2019) (collecting

 cases). The Court finds that granting defendant a sentence reduction under the facts of this

 case would risk creating “unwarranted sentence disparities among defendants with similar

 records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

        Accordingly, for all the reasons discussed above, defendant’s motions for

 compassionate release under § 3582 [Doc. 81, 83] are DENIED.

        Defendant’s motion for appointment of counsel [Doc. 84] is also DENIED.

        The Clerk is directed to send a copy of this Memorandum and Order to Dakota

 Garmany, Reg. No. 53454-074, Federal Medical Center, Carswell, P.O. Box 27137, Fort

 Worth, Texas 76127.

        IT IS SO ORDERED.


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              6

Case 3:18-cr-00089-PLR-DCP Document 86 Filed 08/21/20 Page 6 of 6 PageID #: 637
